Citation Nr: 9910447	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-21 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for low back arthritis.

3.  Entitlement to a compensable evaluation for pes planus.

4.  Entitlement to an increased evaluation for right ganglion 
cyst, with nerve deficiency, currently evaluated as 10 
percent disabling.

5.  Entitlement to a compensable evaluation for left ganglion 
cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to 
July 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant was awarded an increased 
evaluation for his service-connected right ganglion cyst, 
from zero to 10 percent disabling by an October 1997 rating 
decision.  Because he continues to disagree with the current 
rating assigned, the claim of an increased rating above 10 
percent for this disability remains at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).

The appellant's claim of entitlement to an increased 
disability evaluation for pes planus will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  Claims of entitlement to service connection for low back 
arthritis and PTSD were denied by the RO in a rating decision 
dated in February 1996.  The appellant was notified of this 
decision, and of his appellate and procedural rights, in a 
letter dated on February 28, 1996.

2.  The appellant failed to submit timely a Notice of 
Disagreement with the RO's decision denying entitlement to 
service connection for low back arthritis and PTSD.

3.  All relevant evidence necessary for an equitable 
disposition of the appellant's increased disability 
evaluation claims has been obtained by the agency of original 
jurisdiction.

4.  The appellant's right ganglion cyst is manifested by 
subjective complaints of pain and weakness.

5.  The appellant's left ganglion cyst is manifested by 
subjective complaints of pain.


CONCLUSIONS OF LAW

1.  The appellant did not initiate an appeal from the RO's 
February 1996 decision denying entitlement to service 
connection for low back arthritis and PTSD.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.201, 20.302(a) 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for a right ganglion cyst have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5024, 5214, 5215, 8515, 8615, 8715 (1998).

3.  The criteria for a compensable evaluation for a left 
ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5024, 
5214, 5215, 8515, 8615, 8715 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Low back arthritis and PTSD

Governing statutory and regulatory provisions stipulate that 
appellate review will be initiated by a notice of 
disagreement (NOD) and completed by a timely filed 
Substantive Appeal after a Statement of the Case (SOC) has 
been furnished by the RO.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file an NOD with 
an RO determination within 1 year from the date that the RO 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter, for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (1998).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter, for purposes of determining whether an appeal 
has been timely filed.  38 U.S.C.A. § 7105(b)(1), (d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1998).

An application for review on appeal shall not be entertained 
by the Board unless said application is in conformity with VA 
statutory and regulatory provisions.  38 U.S.C.A. § 7108 
(West 1991).

The record shows that the appellant's claims of entitlement 
to service connection for low back arthritis and PTSD were 
denied by the RO in a rating decision dated in February 1996.  
That decision also denied increased disability evaluations 
for bilateral ganglion cysts and pes planus.  The appellant 
was notified of this decision, and of his appellate and 
procedural rights, in a letter dated on February 28, 1996.

In November 1996 the appellant submitted a statement 
requesting that "an appeal be submitted regarding the 
decision on [his] service connected disabilities."  The 
appellant discussed "problems with [his] feet and [his] 
right hand."

In November 1996 the RO issued a Statement of the Case 
addressing the increased evaluation claims and the claims of 
service-connection for a lumbosacral spine disorder and PTSD.  
Its cover letter, dated on November 27, 1996, informed the 
appellant of the time period for filing his Substantive 
Appeal.

In December 1996 the appellant submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals.  The appellant discussed his 
pes planus and his right hand nerve deficiency.

In a letter received by the RO, on October 17, 1997, the 
appellant addressed the RO's prior decision on his claims for 
service connection for PTSD and low back arthritis.

An NOD is defined by regulation as "[a] written 
communication from a claimant or from his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result"; it "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review."  38 C.F.R. 
§ 20.201 (1998).  The regulation provides further that if 
"adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified."  Id.

The only documents, filed by the appellant or his 
representative, which might be construed potentially as a 
timely NOD with the RO's decisions to deny entitlement to 
service connection for low back arthritis and PTSD, would be 
his November 1996 statement and his December 1996 VA Form 9.  
However, neither of these documents expresses disagreement 
with the RO's decisions to deny entitlement to service 
connection for low back arthritis and PTSD.  See 38 C.F.R. § 
20.201 (1998).  Indeed, neither document mentions the RO's 
decisions on these issues.

In his October 1997 letter, the appellant discusses his 
"appeal" of these issues; however, this letter was received 
by the RO beyond the one-year period, which expired in 
February 1997, to file timely an NOD.  See 38 C.F.R. 
§ 20.302(a) (1998).

The formality of perfecting an appeal to the Board is part of 
the clear and unambiguous statutory and regulatory scheme, 
which requires that the claimant file both a Notice of 
Disagreement and a Substantive Appeal.  If there is a failure 
to comply with the law and regulations, it is incumbent upon 
the Board to reject the application for review on appeal.  38 
U.S.C.A. §§ 7105, 7108 (West 1991); Roy v. Brown, 5 Vet. App. 
554, 555 (1993).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has stated that jurisdiction does indeed matter and it is not 
"harmless" when VA during the claims adjudication process 
fails to consider threshold jurisdictional issues.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Accordingly, since the appellant did not initiate his appeal 
by filing timely a Notice of Disagreement, his claims of 
entitlement to service connection for low back arthritis and 
PTSD are dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the appeal to the Board may be terminated 
because of the absence of legal merit or lack of entitlement 
under the law).

The present appeal has been decided on a different legal 
basis than the RO.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the appellant has not been 
prejudiced by the decision herein.  The pertinent law and 
regulations, which apply to all VA disability compensation 
claims and appeals to the Board that arise from such claims, 
have been considered.  The appellant did not meet the legal 
requirements necessary to initiate an appeal pursuant to the 
Board's Rules of Practice, 38 C.F.R. Part 20 et seq.  
Determining whether an appeal has been initiated is a 
threshold obligation inherent in VA's adjudicative process.  
See Reyes v. Brown, 7 Vet. App. 113 (1994); see also AB v. 
Brown, 6 Vet. App. 35 (1993) (although the question of 
jurisdiction had not been raised or considered below, the 
Court held that jurisdictional matters could be raised at any 
stage of a judicial proceeding by any party or by the court 
on its own motion).  It is important to emphasize that the 
RO's appellate processing of a claim, to include the 
certification of an appeal, does not serve to either confer 
or deprive the Board of jurisdiction over an issue.  See 
38 U.S.C.A. § 7105 (West 1991); C.F.R. § 19.35 (1998).  Thus, 
the Board is the proper authority to address threshold issues 
regarding its own appellate jurisdiction over a case when 
such issues present themselves.  Accordingly, a remand is not 
required to readjudicate this claim on the basis of an 
unperfected appeal.  See Sonyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to notice-and-comment 
requirements in the law does not dictate an unquestioning, 
blind adherence in the fact of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).


2.  Ganglion cysts

The appellant's increased rating claims for ganglion cysts 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This finding is based 
on the appellant's contentions regarding the increased 
severity of his service-connected disabilities.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  All relevant facts have been properly 
developed, and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1998) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).

When rating disabilities which include impairment in motor, 
sensory and other functions, attention must be given to the 
site of the injury, and the relative impairment in motor 
function, trophic changes or sensory disturbances must be 
taken into account.  38 C.F.R. § 4.120 (1998).

In December 1996 the appellant was evaluated as a VA 
outpatient for a ganglion cyst on his right dorsal wrist.  
The appellant reported that he took medication for pain in 
his wrist.

On January 8, 1997, the appellant complained of weakness in 
his right hand and arm, which had worsened gradually over the 
years.  The appellant had good range of motion in his right 
arm.  His right grip strength was less than his left grip 
strength.  The sensation in his fingers was normal.  He had 
no local tenderness in his right hand.  His right thenar 
muscle tone was less well developed than his left.  He had 
poor punch strength with his right hand.  The examiner was 
uncertain about a diagnosis.

At a January 22, 1997 VA peripheral nerves examination, the 
appellant complained of a weakened grip bilaterally and pain 
in his forearms and his hands.

The examiner noted that the appellant was left-handed.  The 
examiner noted that the appellant had reduced grip strength 
in his right hand with some slight tenderness over the right 
ulnar nerve over the elbow but no Tinel's sign or carpal 
tunnel.  The neurological evaluation was essentially normal.

The examiner diagnosed acroparesthesia of the right upper 
extremity, possible mild carpal tunnel syndrome.

At a January 23, 1997 VA hand, thumb, and fingers 
examination, the appellant complained of right hand pain and 
weakness.  The appellant described the pain as a mild dull 
ache, which he localized to the dorsal aspect of the right 
wrist.  He stated also that he had occasional numbness, which 
he described as a diffuse decreased sensation throughout his 
entire hand.  He stated that it limited his abilities to 
perform his job as a data entry person.

The examiner found no anatomical defects and no evidence of 
muscle wasting of the appellant's right hand.  The examiner 
noted a small palpable dorsal ganglion near the radiocarpal 
joint.  The ganglion was 5 to 6 millimeters in diameter.  It 
was inappropriately tender, and the appellant withdrew his 
hand whenever the examiner palpated lightly the ganglion.  
Range of motion of the right wrist showed dorsiflexion to 80 
degrees, palmar flexion to 70 degrees, radial deviation to 20 
degrees, and ulnar deviation to 30 degrees.  The examiner 
described the radial and ulnar deviation as full deviation.  
The appellant's grip strength was 4/5, which the examiner 
described as good but not normal.  The examiner added that 
the appellant appeared to give submaximal effort.

The examiner found no structural defects and no evidence of 
muscle wasting of the appellant's left hand.  Range of motion 
of the left wrist showed dorsiflexion to 80 degrees, palmar 
flexion to 70 degrees, radial deviation to 20 degrees, and 
ulnar deviation to 30 degrees.  The examiner described the 
radial and ulnar deviation as full deviation.  The examiner 
noted a very small dorsal palpable ganglion, which was 
smaller than the one on the appellant's right wrist.  The 
ganglion was nontender.

The examiner diagnosed history of bilateral ganglion cyst, 
status post aspiration with residual subjective right dorsal 
wrist pain and subjective weakened grip strength.

The examiner opined that the appellant gave a submaximal 
effort with physical examination of the right hand.  The 
examiner explained that no structural, anatomic, or clinical 
explanation for the appellant's weakened grip strength could 
be found.  The examiner stated that the appellant did appear 
to be somewhat tender at the radiocarpal joint at the 
location of the ganglion cyst.

In October 1997 the appellant was treated for right carpal 
tunnel syndrome [CTS] which was not painful enough to 
consider surgery.

The RO evaluated the appellant's bilateral ganglion cysts 
under Diagnostic Codes 5024 and 8515.  

Under Diagnostic Code 5024, tenosynovitis is rated as 
degenerative arthritis based on limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5024 (1998).

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  The shoulder, elbow, wrist, 
hip, knee, and ankle are considered to be major joints for 
the purpose of rating disability for arthritis.  38 C.F.R. § 
4.45 (1998).

Under Diagnostic Code 5215, limitation of dorsiflexion of 
either wrist to less than 15 degrees, or limitation of palmar 
flexion of either wrist to in line with the forearm warrants 
a 10 percent evaluation.

A higher evaluation can be obtained pursuant to Diagnostic 
Code 5214, for ankylosis of the wrist.  A 30 percent 
evaluation for the wrist of the major upper extremity or 20 
percent for the minor wrist is warranted for favorable 
ankylosis.  A 40 percent evaluation is warranted for 
ankylosis of the wrist of the major upper extremity, 30 
percent for the minor wrist, in a position other than 
favorable, unfavorable, or extremely unfavorable.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the wrist of the major upper extremity, 40 percent for the 
wrist of the minor upper extremity.  Extremely unfavorable 
ankylosis will be rated as loss of use of the hand under 
Diagnostic Code 5125.  Ankylosis is considered to be 
favorable when the joint is fixed in 20 degrees to 30 degrees 
of dorsiflexion.  Ankylosis is considered to be unfavorable 
when the joint is fixed in any degree of palmar flexion, or 
with ulnar or radial deviation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (1998).

Various evaluations are available for rating disease of the 
peripheral nerves under 38 C.F.R. § 4.124a.  Neuralgia or 
neuritis of the median nerve (Diagnostic Codes 8615, 8715) is 
rated by comparison to paralysis of the median nerve 
(Diagnostic Code 8515).  Under Diagnostic Code 8515, when 
there is mild incomplete paralysis in either a major or minor 
hand, a 10 percent disability evaluation is warranted; when 
symptoms are moderate, a 30 percent rating is assignable for 
the major hand and 20 percent for the minor hand.  For severe 
incomplete paralysis of the median nerve, 50 and 40 percent 
ratings are assignable for the major and minor hand, 
respectively.  Complete paralysis of the median nerve 
warrants disability evaluations of 70 and 60 percent for the 
major and minor hands, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (1998).


a.  Right wrist

The appellant's complaints related to his right wrist are 
consistent.  He complains of weakened grip strength and pain.  
The medical evidence is also consistent, although less 
conclusive.  The appellant has been diagnosed with history of 
bilateral ganglion cysts with subjective residuals of right 
wrist pain and weakened grip strength, as well as mild carpal 
tunnel syndrome.  No relationship between these disabilities 
has been suggested by any examiner.  However, it appears as 
though the RO has considered fully the appellant's subjective 
complaints and his complaints related to carpal tunnel 
syndrome in assessing the severity of the appellant's right 
ganglion cyst.  Even under this seemingly generous 
assessment, a higher disability evaluation is not warranted.

The appellant would not be entitled to a higher disability 
evaluation for his right wrist under Diagnostic Code 8515 
because his carpal tunnel syndrome has been evaluated as no 
more than mild.

The appellant would not be entitled to a higher disability 
evaluation for limitation of motion of the right (minor) 
wrist.  Furthermore, there is no evidence of record that the 
appellant's wrist disability warrants a higher rating, under 
Diagnostic Code 5214, because ankylosis has not been shown.

The functional impairment of the disability has been 
reviewed; which can be attributed to pain and weakness.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).  The appellant's subjective complaints of 
pain and weakness in his right wrist are not supported by 
objective evidence of the pain.  Nevertheless, the evidence 
demonstrates that the appellant's subjective pain with 
limitation of motion is adequately rated under Diagnostic 
Code 5003, at a 10 percent level.  Even the subjective 
findings of pain are sufficient to warrant no more than a 
minimum compensable evaluation.


b.  Left wrist

The appellant's left ganglion cyst was noted to be nontender 
on VA examination on January 23, 1997.  He had normal range 
of motion.  No disability was observed objectively on VA 
examination of the appellant's left wrist on January 22, 
1997.

Accordingly, a compensable disability evaluation is not 
warranted under any of the previously discussed diagnostic 
codes.


ORDER

The appellant's claim of entitlement to service connection 
for PTSD is dismissed for failure to initiate an appeal to 
the Board.

The appellant's claim of entitlement to service connection 
for low back arthritis is dismissed for failure to initiate 
an appeal to the Board.

An increased disability evaluation for a right ganglion cyst 
is denied.

A compensable disability evaluation for a left ganglion cyst 
is denied.


REMAND

At the appellant's June 17, 1986 separation examination, the 
examiner noted that the appellant had a history of treatment 
for pes planus with fasciitis.

On June 24, 1986, the appellant was treated for acute plantar 
fasciitis.

On January 8, 1997, the appellant was treated for bilateral 
pes planus.  The appellant complained of pain in both feet, 
which was worse with his first steps in the morning.  The 
examiner noted a severe decrease in the medial longitudinal 
arch.  Pain was present on palpation.

At a January 23, 1997 VA examination, the appellant 
complained of episodes of severe pain in his feet, which 
prevented him from walking on a hard floor.  He stated that 
inserts for his shoes had been prescribed but provided little 
relief.  He localized the pain to the insertion of the 
plantar fascia on the plantar aspect of both feet.  He stated 
that the pain was worse in the morning but improved after he 
walked around.  He added that anti-inflammatory medication 
provided some mild relief.

The examiner noted bilateral mild pes planus.  There was no 
forefoot tenderness.  The appellant was tender to direct 
palpation of insertion of plantar fascia bilaterally at the 
plantar and medial aspect of the hindfoot.  Hindfoot motion 
was supple.  Forefoot motion was supple and normal.

The examiner diagnosed bilateral plantar fasciitis.  The 
examiner opined that the appellant's history of pes planus 
was "not exactly" contributing to his symptoms.  The 
examiner explained that the appellant had plantar fasciitis 
with incidental pes planus.

An X-ray examination of the appellant's feet was normal.  
Severe pes planus was not seen.

In September 1997 the appellant was treated for pain in the 
arches of both feet, especially with weight-bearing.  The 
examiner observed mild pes planus with tenderness at the 
plantar arches.  The diagnosis was rule-out plantar 
fasciitis.

On October 20, 1997, the appellant was treated for pes planus 
with plantar fasciitis.  The appellant was wearing orthotics 
but still had pain, which was worse early in the morning.  
The examiner noted severe pain in both heels but no 
discoloration or edema.

On October 24, 1997, the appellant was treated as a VA 
outpatient for pes planus with plantar fasciitis.  Cortisone 
injections were given in both feet.  The examiner noted that 
the appellant had severe pain with plantar medial pressure.

On October 30, 1997, a VA physician certified that the 
appellant had a temporary disability that imposed a severe 
limitation in his ability to walk due to an arthritic, 
neurological, or orthopedic condition.

In November 1997 the appellant was treated for bilateral heel 
spur syndrome.  He had tenderness in his plantar medial 
heels.

In a December 1997 statement, the appellant's spouse stated 
that the appellant suffered from excruciating foot pain.  She 
added that he had difficulty walking, standing, and getting 
in and out of bed.  She wrote, "I massage his feet 
constantly."

In September 1998 a VA physician certified that the appellant 
had a severe limitation in his ability to walk due to an 
arthritic, neurological, or orthopedic condition.

In a November 1998 statement, the appellant stated that his 
problems with his feet were not relieved by arch supports and 
injections.

The appellant is currently evaluated as noncompensable for 
his bilateral pes planus under Diagnostic Code 5276.  This 
rating requires mild acquired flatfoot where the symptoms are 
relieved by a built-up shoe or arch support.  A 10 percent 
rating will be assigned for moderate acquired flatfoot, 
either unilateral or bilateral, with the weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  A 30 
percent disability rating is warranted for severe bilateral 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent disability rating 
is warranted for bilateral pronounced acquired flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The medical evidence does not provide a clear disability 
picture of the appellant's service-connected pes planus.  The 
appellant's January 1997 VA examination indicates 
significantly different symptoms than the record of the 
appellant's treatment as a VA outpatient earlier that month.  
Further, the January 1997 examination discounts the level of 
disability produced by the appellant's plantar fasciitis, 
which, based upon a review of the record, has been related to 
the appellant's pes planus since service.

Therefore, a more complete VA examination is required.

Accordingly, the case is REMANDED for the following:

1.  The appellant should be afforded a VA 
podiatry examination to assess the 
severity of the appellant's bilateral pes 
planus.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review before the 
examination.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

